Citation Nr: 1510746	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the appellant's character of discharge is a bar to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant served on active duty service from May 1980 to January 1982; he received a discharge under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which found that the appellant's service discharge was under conditions other than honorable, thus precluding his eligibility for VA benefits.  This case was previously before the Board in October 2014.

In May 2011, the appellant presented testimony before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the appellant's claims folder.  Although the appellant was scheduled to appear at a February 2014 video conference hearing Board before a Veterans Law Judge, he failed to appear.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The appellant's multiple violations of the Uniform Code of Military Justice (UCMJ) and receipt of multiple adverse counseling statements in service constituted a pattern of willful and persistent misconduct, resulting in a discharge under conditions other than honorable.

2.  The competent evidence of record does not show that the appellant was insane at any time during service.


CONCLUSION OF LAW

The character of the appellant's service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in September 2012, the appellant was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The appellant received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the claimant in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The appellant's service treatment records are service personnel records are associated with the claims file.  The VA medical opinion obtained in this case is adequate as it was predicated on a substantial review of the record and medical findings.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that there has been substantial compliance with its October 2014 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Law and Regulations

In order to qualify for the type of VA benefits sought by the appellant, a claimant must demonstrate that he or she is a veteran.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge is considered to have been under dishonorable conditions if it was because of willful and persistent misconduct.
released there from under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.

An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance...[does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).

As it prevents attainment of Veteran status, a discharge for offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  There are two instances when this is not true, however.

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

The term 'constitutionally psychopathic' refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase 'interferes with the peace of society' refers to behavior which disrupts the legal order of society.  Id.  The term 'become antisocial' refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.  

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d) when certain requirements are met by a discharge review board established under 10 U.S.C.A. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).

Analysis

The appellant's DD 214 indicates that his active service from May 1980 to January 1982 ended with a character of discharge as under other than honorable conditions under the provisions of Paragraph 14, AR 635-200.  The narrative reason for separation was listed as "MISCONDUCT-FREQUENT INCIDENTS OF A DISCRETIBALE NATURE WITH CIVIL OR MILITARY AUTHORITIES."  

At his May 2011 RO hearing the appellant asserted that he might have had a personality disorder during service.  The appellant stated that because certain paperwork associated with his service discharge was not dated, he doubted that his discharge from service was proper.

Character of Discharge

The appellant was discharged from the Army in January 1982 under conditions other than honorable.  The appellant does not deny that he received a discharge under conditions other than honorable.  He does assert, however, that certain unspecified service documents associated with his service separation are not valid as they were not dated.

The appellant has not shown, however, what the significance of such an alleged omission (failure to date the unspecified document) would be in this case.  Service personnel records reflect that prior to his acceptance of his discharge from service, the appellant was provided personal legal advice by an Army Field Grade JAG officer.  The appellant indicated that without reservation he accepted discharge under other than honorable conditions, as acknowledged in a signed statement in January 1982.  Significantly, the appellant signed his DD 214 which reflected that he had been discharged under conditions other than honorable.  Further, in January 1982 the appellant received a letter from the Acting Commander of Ft. Ord that barred him from entering that facility; the reason given in the body of the letter was that the appellant had been discharged from service "Under Other Than Honorable Conditions."

Records from the Army Board for Correction of Military Records dated in June 2010 reflect that the appellant's application for an upgrade of his military discharge status was denied.

Based on the foregoing, the Board finds that the appellant's discharge from service was under conditions other than honorable and is a bar to VA benefits.

Willful misconduct

The appellant received three article 15s during service for offenses including failure to follow lawful orders, misappropriation of property, and escape from custody.  The appellant also received numerous counseling statements for offenses that included disobeying lawful orders, failure to be at the appointed place of duty, and alcohol abuse.  The Board notes that in December 1980 the appellant "misappropriated" his roommate's car and was involved in an incident on post that involved multiple Military Policemen.

The record clearly reveals that the appellant's conduct during service constituted a pattern of willful and persistent misconduct, resulting in the appellant's discharge under conditions other than honorable.

Insanity

As noted, while the appellant's character of discharge would generally be a bar to benefits, an exception to the general rule exits for a person who is found to have been insane at the time he committed the acts precipitating the discharge.

The appellant's service treatment records are silent for any complaints, treatment, or diagnoses of any psychiatric conditions.  The appellant was not diagnosed with any such condition until years following service.

The Board has considered the appellant's contention that his personality disorder, which was diagnosed years after separation from service, affected his behavior during service.  However, the Board notes that the relevant standard is insanity, not merely having a psychiatric disorder, which is a higher burden to meet.  Further, the December 2014 VA examiner specifically indicated that the appellant had not been insane, as understood by VA regulations, at any time during service.  The December 2014 VA examiner's opinion is uncontradicted.

In looking at the appellant's service treatment records and service personnel records, the Board observes that in November 1981 the appellant underwent a mental status evaluation as part of his administrative discharge from service.  That evaluation indicated that the appellant had normal thought content, normal behavior, and was fully oriented.  The examiner made a specific finding that the appellant was mentally responsible.  In the same manner, a November 1981 letter of appreciation from a Sergeant First Class noted that the appellant had exercised sound judgment over kitchen personnel during a battalion exercise.  The Board can find no indication that the appellant has ever been diagnosed with anything even closely approaching a condition that would warrant a finding of insanity for VA purposes.

There is no competent evidence of record suggesting that the appellant was insane at any time during service.  On this point, there is no evidence that the Veteran has expertise or training to diagnose psychiatric disorders.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the instant case, the question of whether the appellant was insane during service is not a simple question. It requires consideration of psychiatric symptoms and behavioral actions as well as clinical testing and the training to make the appropriate interpretations and conclusions about the symptoms observed and reported and the test results.  As such, the Board finds that the appellant's statements as to the cause or date of onset of any asserted insanity is not competent evidence. Moreover, the VA examiner's findings are the most probative evidence on this question.

Accordingly, the insanity exception to the bar of benefits based on discharge under dishonorable conditions is therefore not for application in this case.

Conclusion

Accordingly, the Board concludes that the appellant was discharged under other than honorable conditions due to willful and persistent misconduct for the period of service from May 1980 to January 1982.  The appellant's character of discharge for this time period constitutes a bar to basic eligibility for VA compensation benefits.

ORDER

Basic eligibility for VA compensation benefits is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


